 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    U.S EQUAL EMPLOYMENT                               Case No. 1:18-cv-00744-LJO-SKO
      OPPORTUNITY COMMISSION,
10                                                       ORDER TO SHOW CAUSE WHY
                         Plaintiff,                      SANCTIONS SHOULD NOT ISSUE FOR
11                                                       FAILING TO COMPLY WITH THE
                                                         COURT’S ORDER AND SETTING
              v.                                         HEARING
12

13    KS AVIATION, INC. d/b/a SIERRA
      ACADEMY OF AERONAUTICS,                            (Doc. 35)
14
                         Defendant.
15
      _____________________________________/
16

17                                          INTRODUCTION

18          On March 7, 2019, the Court held a telephonic conference to set a settlement conference,
19 pursuant to the court’s order issued March 5, 2019 (Doc. 35). James Mugridge, Esq., appeared on

20 behalf of Plaintiff, U.S. Equal Employment Opportunity Commission. Defendant’s attorney,

21 Michael Abbott, Esq., failed to appear. As set forth below, this is not the first time Defense counsel

22 has caused the needless expenditure of Plaintiff’s time and the Court’s limited resources by failing

23 to comply with a court order.

24                                           BACKGROUND
25          On October 11, 2018, the Court held a scheduling conference to set a schedule in the case.
26 (See Doc. 14.) Following the conference, and pursuant to the parties’ agreement, the Court issued
27 a minute order directing the parties to file a waiver of disqualification by 5:00 p.m. on October 11,

28 2018, to allow the assigned magistrate judge to conduct the settlement conference in the case. (Doc.
 1 14.) Plaintiff filed its waiver in a timely manner. (Doc. 15.) Defendant did not file its waiver until

 2 October 22, 2018—eleven days after the deadline agreed to by the parties at the scheduling

 3 conference. (Doc. 16.) The Court issued a Scheduling Order on October 23, 2018, setting forth

 4 various discovery and other pretrial deadlines, and set a settlement conference on February 26, 2019

 5 before the undersigned. (Doc. 17.)

 6          On November 13, 2018, Plaintiff a filed a motion to compel production of initial disclosures
 7 as required by Rule 26 of the Federal Rules of Civil Procedure and the Court’s Scheduling Order,

 8 which included a deadline of October 25, 2018, for initial disclosures. (Doc. 19.) According to

 9 Plaintiff’s motion, Plaintiff attempted to reach Defendant by telephone on four occasions, as well

10 by email and post mail, prior to filing the motion compel, but Defendant never provided the required

11 disclosures. (Id. at 2–3.) Defendant did not file an opposition to Plaintiff’s motion to compel. On

12 December 4, 2018, the Court granted Plaintiff’s motion to compel and ordered Defendant to pay

13 $1,505.00 in sanctions for defense counsel’s “blatant refusal to comply with both the Federal Rules

14 and the Court’s Scheduling Order, despite the opportunity to do so[.]” (Doc. 22 at 6.)

15          On December 27, 2018, the Court granted Plaintiff’s unopposed motion to stay the case due
16 to the shutdown of operations of the federal government and lapse in appropriations. (Doc. 28.)

17 Following a notice by Plaintiff of restoration of government funding, which was served on

18 Defendant via the Court’s case management and electronic court filing (“CM/ECF”) system, the

19 Court lifted the stay on January 30, 2019, and extended certain deadlines on the Scheduling Order

20 to accommodate the delay from the government shutdown. (Doc. 30.) The settlement conference

21 remained set for February 26, 2019.

22          On December 28, 2018, the Court issued an Order re Settlement Conference, which was
23 served on Defendant via CM/ECF, ordering the parties to submit a confidential settlement statement

24 to the Court by February 19, 2019. (Doc. 29 at 2.) The Court timely received the confidential

25 settlement statement from Plaintiff on February 19, 2019. (Doc. 32.) Plaintiff’s submission

26 reflected a lack of response by Defendant to Plaintiff’s meet and confer attempts—as required by
27 the Order re Settlement Conference. Additionally, Defendant failed to file a confidential settlement

28 conference statement, or otherwise inform that Court that he would be unable to comply with the

                                                      2
 1 Order re Settlement Conference.

 2          On February 21, 2019, the Court vacated the settlement conference and issued an order to
 3 show cause why sanctions should not issue against Defendant for the failure to meet and confer with

 4 Plaintiff and to submit its confidential statement in compliance with the Order re Settlement

 5 Conference. (Doc. 33.) The Court ordered Defendant to respond in writing within ten days. (Doc.

 6 33 at 2.)

 7          On March 1, 2019, Defendant responded to the February 21, 2019 order to show cause.
 8 (Doc. 34.) According to Defendant, his failure to comply with the Order re Settlement Conference

 9 was inadvertent as he “mistakenly believed that the scheduling order of this Court was still in

10 abeyance” due to a mix-up between the previous stay in this case and a notice he received from

11 District Court for the Northern District of Illinois. (Doc. 34 at 2.)

12          Taking Defendant at his word, on March 5, 2019, the Court discharged the February 21,
13 2019 order to show cause, and set a telephonic conference for March 7, 2019, to discuss setting a

14 new settlement conference in the case. (Doc. 35.) Defendant failed to appear at the telephonic

15 conference, or otherwise indicate to the Court that he would not be able to comply with the order

16 setting the telephonic conference.

17                                    CONCLUSION AND ORDER
18          This Court spends considerable time preparing for settlement conference so as to make it
19 meaningful to the parties and result in a greater likelihood of settlement success. Settlement is

20 extremely important in this district where the judges have one of the highest caseloads per judge in

21 the United States. They are not pro forma.

22          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules
23 or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

24 . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

25 and may, in the exercise of that power, impose sanctions where appropriate, including dismissal of

26 the action. Bautista v. Los Angeles Cty., 216 F.3d 837, 841 (9th Cir. 2000).
27

28

                                                      3
 1          In view of Defendant’s repeated failure to comply with this Court’s orders, the Court
 2 HEREBY ORDERS as follows:

 3          1.      Defendant is ORDERED to show cause why sanctions should not issue for the failure
 4                  to appear at the March 7, 2019 telephonic conference as required by the Court’s
 5                  March 5, 2019 order.
 6          2.      The parties are ORDERED to appear at a hearing on Wednesday, March 13, 2019,
 7                  at 2:00 p.m. in Courtroom 7 before the undersigned to allow Defendant to show cause
 8                  why sanctions should not issue for the failure to comply with a court order.
 9          3.      The parties are further ORDERED to be prepared to set a new settlement conference
10                  date at the hearing on March 13, 2019.
11
     IT IS SO ORDERED.
12

13 Dated:        March 8, 2019                                   /s/   Sheila K. Oberto            .
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      4
